Opinion by
Dallinger, J.
It was stipulated that the wire cloth in question is similar in all material respects to that the subject of Paper Mill Equipment, Ltd. v. United States (7 Cust. Ct. 25, C. D. 526). In accordance with the agreed facts the wire cloth was held dutiable as “machines for making paper pulp or paper, not specially provided for, and parts thereof, not specially provided for wholly or in chief value of metal or porcelain” at 20 percent under paragraph 372, in view of T. D. 47785. Protests sustained.